UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Date of report) May 13, 2010 (Date of earliest event reported) May 11, 2010 ONEOK, Inc. (Exact name of registrant as specified in its charter) Oklahoma 001-13643 73-1520922 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 100 West Fifth Street; Tulsa, OK (Address of principal executive offices) (Zip code) (918) 588-7000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) [] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Securities Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On May 11, 2010, we announced that Robert F. Martinovich, chief operating officer of ONEOK, Inc., will present at the American Gas Association Financial Forum on Tuesday, May 18, 2010, in Palm Beach, Fla., at 10:30 a.m. Eastern Daylight Time (9:30 a.m. Central Daylight Time). The conference will be webcast and will be accessible on our Web site, www.oneok.com.A replay of the webcast will be archived for 30 days after the conference. We will also post the presentation materials on our Web site that morning, beginning at 9:00 a.m. Eastern Daylight Time (8:00 a.m. Central Daylight Time). Item 9.01 Financial Statements and Exhibits Exhibits 99.1News release issued by ONEOK, Inc. dated May 11, 2010. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ONEOK, Inc. Date: May 13, 2010 By: /s/ Curtis L. Dinan Senior Vice President - Chief Financial Officer and Treasurer 3
